           Case 1:18-cv-05912-JGK Document 48 Filed 08/19/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------
GINA WILLIAMS,                                                    Civ. No. 18-5912 (JGK)(RWL)
                                    Plaintiff,
                  - against -                                     NOTICE OF MOTION AND
                                                                  MOTION TO WITHDRAW
NEW YORK CITY HOUSING AUTHORITY,                                  AS COUNSEL
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, and
THELMA WATKINS,

                                    Defendants.
------------------------------------------------------------

         PLEASE TAKE NOTICE that, upon the accompanying Declaration of Jane E. Lippman

and Memorandum of Law, and all other papers and proceedings here, the undersigned Kelly D.

MacNeal, Executive Vice President for Legal Affairs and General Counsel, Jane E. Lippman, Of

Counsel, move this Court, before the Honorable John G. Koeltl, United States District Judge for

the Southern District of New York, on a date and time to be set by the Court, for an Order

pursuant to Civil Rule 1.4 of the Local Rules for the United States District Courts for the

Southern and Eastern Districts of New York, granting the Motion of Defendant New York City

Housing Authority (“NYCHA”) to Withdraw as Counsel for Defendant Thelma Watkins due to a

conflict of interest, and for such other and further relief as the Court deems appropriate.
        Case 1:18-cv-05912-JGK Document 48 Filed 08/19/19 Page 2 of 2




Dated: New York, New York
       August 19, 2019
                                                   KELLY D. MACNEAL
                                                   EVP for Legal Affairs and General Counsel
                                                   New York City Housing Authority
                                                   Attorney for Defendants
                                                   250 Broadway, 9th Floor
                                                   New York, New York 10007
                                                   Tel. No. (212) 776-5259
                                                   Fax No. (212) 776-5404
                                                   Jane.lippman@nycha.nyc.gov

                                                   By:       /s/ Jane E. Lippman
                                                             Jane E. Lippman (JL7461)


TO:   Gina Williams, Plaintiff Pro Se (via overnight mail)
      Thelma Lambert-Watkins (via overnight mail)




                                               2
